Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 16, 2018

                                       No. 04-18-00065-CV

                          IN THE INTEREST OF A.G-V., A CHILD,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-02802
                     Honorable Barbara Hanson Nellermoe, Judge Presiding


                                          ORDER
         The reporter’s record was due February 15, 2018, but was not filed. On the due date,
court reporter Angeliz F. Rivera filed a notification of late record asking for an extension of time.
In her notice, Ms. Rivera stated “10-day accelerated appellate deadlines on CPS termination
trials is not sufficient time for preparation of lengthier jury trial records.” She notes the
reporter’s record is from a jury trial and she anticipates the length to be approximately 800
pages.

         We begin by reminding the reporter that, by statute, this appeal is accelerated, and is to
take precedence over other matters. TEX. FAM. CODE ANN. § 109.002(a-1) (West Supp. 2017).
Strict deadlines exist with regard to disposal of appeals dealing with termination of parental
rights — specifically, the appellate court must dispose of the appeal within 180 days of the date
the notice of appeal is filed in the trial court. With regard to the appellate record, pursuant to
Rule 35.3(c) of the appellate rules, this court may not grant an extension of more than ten days in
an accelerated appeal. TEX. R. APP. P. 35.3(c). Moreover, and most importantly, extensions
granted by this court “must not exceed 30 days cumulatively, absent extraordinary
circumstances.” Id. R. 28.4(b)(3). Rule 28.4(b)(3) makes no distinction between bench and
jury trials. See id.

       We therefore ORDER court reporter Angeliz F. Rivera to file the reporter’s record in this
court on or before February 26, 2018. With regard to termination appeals, in addition to the
responsibility imposed on the trial court under Rule 35.3(c) — trial court is jointly responsible
for ensuring the appellate record is timely filed — the trial court must direct the official or
deputy reporter to immediately commence the preparation of the reporter’s record. Id.
28.4(b)(1). The trial court must arrange for a substitute reporter if necessary to ensure the
reporter’s record is timely filed. Id.

        We further order the clerk of this court to serve a copy of this order on all counsel, the
court reporter, and the trial court.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court